Citation Nr: 1545787	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (CAD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Medical evidence suggests that the Veteran's CAD may have worsened since his last VA examination in August 2013.  During his August 2013 VA examination, the Veteran reported being able to move around his home using a walker; however, October 2013 VA treatment records show that he reported being mostly wheelchair-bound.  Further, the record lacks sufficient information to make a decision on the Veteran's TDIU claim.  It is unclear which of his symptoms and functional limitations are attributable to his service-connected CAD versus his nonservice-connected lung cancer, residuals of stroke, and high blood pressure.  Moreover, the Veteran was unable to perform the necessary medical tests during his August 2013 VA examination.  According, an additional VA examination should be conducted, as described below.

Further, the Veteran's VA treatment records dated from January 2002 to April 2005 and from January 2014 forward should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from January 2002 to April 2005 and from January 2014 forward.  

2.  Then, schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected CAD.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.  

The examiner must complete the appropriate Disability Benefits Questionnaire (DBQ) for the Veteran's service-connected CAD.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected CAD on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected CAD on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

3.  Finally, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

